ORDER
Clyde Austin, Sr. (“Appellant”) appeals from a judgment finding that a quit claim deed conveying property from Lois Mae Austin to Ralph Banks (“Respondent”) was valid and enforceable. Appellant argues the trial court erred in refusing to set aside the deed because the trial court erroneously applied the law by failing to give effect to a presumption that the deed was obtained by undue influence and that the judgment was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. An opinion reciting the detailed facts and ré-stating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).